Filed 1/26/21 In re H.T. CA4/1

                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA


In re H.T., a Person Coming Under
the Juvenile Court Law.
                                                                 D077619
SAN DIEGO COUNTY HEALTH
AND HUMAN SERVICES
AGENCY,
         Plaintiff and Respondent,                               (Super. Ct. No. EJ4381D)
         v.
Ha.T. et al.,
         Defendants and Appellants.

         APPEALS from orders of the Superior Court of San Diego County, Gary
M. Bubis, Judge. Affirmed.
         Elizabeth Klippi, under appointment by the Court of Appeal, for
Defendant and Appellant A.T.
         Megan Turkat-Schirn, under appointment by the Court of Appeal, for
Defendant and Appellant Ha.T.
         Thomas E. Montgomery, County Counsel, Caitlin E. Rae, Chief Deputy
County Counsel and Tahra Broderson, Deputy County Counsel, for Plaintiff
and Respondent.

                                                             1
      Ha.T. (Mother) and A.T. (Father) appeal orders of the juvenile court
finding it had jurisdiction over their infant son, H.T., pursuant to Welfare

and Institutions Code section 300, subdivision (a),1 and then adopting a
family maintenance plan that required Mother to undergo a psychological
evaluation.
      Mother ran a daycare business providing care for infants and young
children. Y.M., a seven-month-old boy, suffered nonaccidental life-
threatening injuries while in Mother’s care. The San Diego County Health
and Human Services Agency (Agency) filed a section 300, subdivision (a)
petition alleging that H.T., then 16-months-old, was at substantial risk of
serious physical harm because Mother had inflicted those severe injuries on
Y.M. according to the opinion of a child abuse medical expert. At the
contested jurisdiction and disposition hearing, the court found the petition’s
allegations to be true, declared H.T. to be a dependent of the court, and
placed him with his parents. Given Mother’s continued denial that she
caused Y.M.’s injuries despite compelling evidence to the contrary, the court
then issued a dispositional order requiring Mother to undergo a psychological
evaluation.
      Mother and Father each filed a notice of appeal, challenging the court’s
jurisdictional and dispositional order. On appeal, they contend: (1) there is
insufficient evidence to support the court’s jurisdictional order; and (2) the
court abused its discretion by issuing a dispositional order requiring Mother
to undergo a psychological evaluation. As we explain post, we conclude the
court did not err.




1     All statutory references are to the Welfare and Institutions Code.
                                        2
              FACTUAL AND PROCEDURAL BACKGROUND
      In March 2019, Mother and Father had been married for 14 years and

were parents to H.T., then 16 months old, and three older children.2 After
receiving a bachelor’s degree in early childhood development and previously
working as a preschool teacher at a child development center for nine years,
Mother opened, and had been operating for four years, a daycare for children
in their home. Father assisted Mother with the daycare, distributing lunches
to the children and transporting them to and from school.
      At about 7:00 a.m. on March 14, 2019, Y.M., then seven months old,

was dropped off by his parents at Mother’s daycare.3 According to his
parents and Mother, Y.M. was asleep when he was dropped off and appeared
to be well at that time. When Y.M. awoke about 8:00 a.m., he was quiet and
not hungry. Mother nevertheless was able to feed him some food and breast
milk. At about 9:00 a.m., Mother took a photograph of Y.M., sitting in a
“bumbo” chair, and sent the photograph to his mother. According to Mother,
Y.M. took about a two-hour nap and apparently awoke between 12:00 p.m.
and 2:00 p.m. Again, he was not hungry and consumed only a small amount
of breast milk.

      At about 2:45 p.m., Y.M. began having seizures. Mother grabbed him
from behind to prevent him from falling forward. She saw liquid coming from
his mouth and his eyes had rolled down. His body was jerking and he was




2     Mother immigrated to the United States from Sierra Leone, and Father
immigrated to the United States from Ghana where he had sought refuge for
four years after previously living in Sierra Leone. They met while living in
the United States.

3     Mother had been Y.M.’s daycare provider since he was two months old.
                                      3
breathing hard. She called 911 and paramedics arrived and took Y.M. to the

hospital.4
      Dr. Shalon Nienow, a child abuse pediatrician, examined Y.M. and
reviewed his medical records and found no medical cause for his seizures, but
tests showed he had head trauma that was nonaccidentally inflicted. Y.M.
also had suffered a skull fracture, vertebral fractures, intracranial
hemorrhages, retinal hemorrhages, and brain edema, which injuries were
nearly fatal and would have been immediately symptomatic, such that
regular caregivers would have known something was wrong.
      On April 9, the Agency filed a section 300, subdivision (a) dependency
petition, alleging that there was a substantial risk that H.T. would suffer

serious physical harm inflicted nonaccidentally by his parents.5 In support of
the petition, the Agency cited the March 14 incident and Y.M.’s near-fatal
injuries.
      In its detention report, the Agency described the March 14 incident and
the serious, near-fatal injuries that Y.M. sustained nonaccidentally while in
Mother’s care. It also reported that Dr. Nienow stated it was highly likely
that Mother was the perpetrator of Y.M.’s injuries because his injuries would
have been immediately symptomatic while in her care that day such that a
regular caregiver would have known something was wrong with him. Mother
denied that Y.M. had suffered any falls or injuries while at her home. She
denied physically disciplining or abusing any of her daycare children. Mother
claimed that Y.M.’s mother had previously told her that Y.M.’s father had


4    At that time, Father was picking up children from school and therefore
was not at home. Father only learned about the incident afterward from
Mother and then called Y.M.’s parents to inform them about it.

5     The Agency also filed similar petitions for H.T.’s three older siblings.
                                       4
dropped Y.M. sometime between February 14, 2019 and February 18, 2019,
and Y.M. was taken to the hospital, but his mother told her it was not that
bad. When Y.M. returned to daycare on February 21, Mother did not observe
any bumps or scratches on Y.M. Although Father stated he was not home at
the time of the March 14 incident, he denied Y.M. had suffered any falls or
injuries while at their home. He denied physically disciplining or abusing
their children or any of the daycare children. The Agency also stated that
there had been three previous complaints filed regarding physical abuse of
children at Mother’s daycare, but that investigations of those complaints
were inconclusive.
      Given the evidence indicating that Mother may have caused serious
physical harm to Y.M., the Agency concluded that H.T. and his siblings were
at substantial risk of emotional and physical harm and if they remained in
the care of their parents without services that addressed the protective
issues, they would continue to be at substantial risk of emotional and
physical harm. Accordingly, the Agency recommended that the court find
that it had made a prima facie showing that H.T. was a child described by
section 300, subdivision (a) and detain him in out-of-home care.
      At a contested detention hearing, the court found a prima facie showing
in support of the petition for H.T. had been made by the Agency, but it denied
the Agency’s request to detain him outside the home. Instead, the court
ordered that H.T. and his siblings remain with their parents on the condition
that Mother never be left alone with H.T.
      In its initial jurisdiction and disposition report, the Agency
recommended that the court make a true finding on its section 300,
subdivision (a) petition for H.T. and order that he, along with his siblings, be
declared dependents of the court, but remain in the care of their parents. It


                                        5
further recommended that family maintenance services be offered to the
parents. In addition to her initial opinion, Dr. Nienow opined that because of
Y.M.’s serious injuries his behavior would have been noticeably different and
he would not have appeared normal during the eight-hour period before the
onset of his seizures. Therefore, she believed, with reasonable medical
certainty, that his injuries occurred while he was in Mother’s care.
      In its first addendum report, the Agency stated that Mother was not
willing to attend the child abuse classes that it had recommended for her.
Mother was adamant that neither she nor Father injured Y.M. Father also
denied they had done anything wrong and was also not willing to attend the
child abuse classes.
      In its third addendum report, the Agency stated that Mother attended
an intake appointment for individual therapy and was diagnosed with
depression. In July 2019, Mother told an Agency social worker for the first
time that an emergency room physician had told her that Y.M. had diabetes
and that diabetes caused seizures. Mother also stated she had told Y.M.’s
mother to take him to a doctor because he looked as if he were only one
month old instead of seven months old.
      Due to successive continuances, the court conducted a contested
jurisdiction and disposition hearing over seven days from September 2019
through March 2020. At the hearing, the court admitted in evidence the
Agency’s reports and other documents and heard testimony from Agency
social workers Kinnary Jongcharoeun and Laura Koski, Dr. Nienow, San
Diego Police Detective Bobby Johnson, Dr. Thomas Grogan, Mother, Father,
and other witnesses. Jongcharoeun testified that the Agency ruled out Y.M.’s
family as the cause of Y.M.’s injuries because a medical professional had
determined his injuries did not occur while in his parents’ care, but instead


                                       6
while he was in Mother’s care. She had viewed the photograph Mother had
taken of Y.M. the morning of March 14 and testified that it showed Y.M. was
sitting up straight and appeared to be fine. Jongcharoeun was primarily
concerned about the risk Mother posed to H.T. because he was close in age to
Y.M. She also described the results of investigations of three prior
complaints regarding Mother’s daycare and was concerned that all three
complaints alleged physical abuse. The first complaint filed on February 26,
2015, alleged that Mother slapped a one-year-old child when she was crying
and also grabbed a three-year-old child’s face and shook her forcefully. The
investigation of that complaint was inconclusive. The second complaint filed
on March 9, 2016, alleged that Mother hit a five-year-old child with a metal
spoon when he was crying and would not take a nap. The investigation of
that complaint initially found that the complaint was substantiated for
physical abuse, but was subsequently changed to an inconclusive finding
after Mother’s appeal. The third complaint filed on August 9, 2016, alleged
that Mother had hit children with a spoon and Father had yelled at the
children. The investigation of that complaint was inconclusive.
      Dr. Nienow testified that she examined Y.M. on March 15, 2019,
reviewed his diagnostic scans and other medical records, and spoke with the
radiologist, Y.M.’s parents, and investigators of his injuries. Based on that
information, she issued a report, dated March 21, 2019, setting forth her
findings and opinion. The court admitted a redacted copy of that report. In
her opinion, Y.M. was physically abused at Mother’s daycare. Y.M. had
mixed-density subdural hemorrhages in his brain, an axonal shear injury,
cytotoxic edema, an occipital skull fracture, at least one compression fracture
of his vertebrae, subdural hemorrhages along his spinal column, and retinal




                                       7
hemorrhages. Y.M.’s injuries were so severe that he would have died without
intervention by medical personnel.
      Dr. Nienow explained that axonal shear injury is the worst type of
brain trauma and can cause unconsciousness. A person could be roused, but
would then slip back into unconsciousness, such as how Y.M. did on his
arrival at the hospital and for 10 days thereafter. Y.M.’s occipital skull
fracture was of the biggest, thickest bone in the skull in the back of his head.
Such fractures are relatively rare and require a significant amount of force.
She would not expect that Y.M. would have suffered such a skull fracture
from a simple fall backward or a short drop or fall from the arm of an
average-sized man. Hypothetically, a child in a highchair could sustain such
a fracture, along with spinal fractures, if the highchair is shoved or kicked
and falls over because there is additional velocity with the extra mass of the
highchair. The absence of external injuries at the site of Y.M.’s occipital skull
fracture was not a concern to her because 80 percent of all fractures have no
external signs of trauma.
      Y.M. had a compression fracture at the L-1 spinal column and possibly
additional fractures in the thoracic region. That fracture could have been
caused by significant axial loading, such as when a child is forcefully
slammed down onto his or her buttocks. Alternatively, that fracture could
have been caused from flexion-extension, such as when a child is violently
shaken. Y.M. had subdural hemorrhaging in his thoracic and lumbar spine,
which was likely caused by forced flexion-extension. It was highly unlikely
that the abrasion to Y.M.’s top lip, which was actively bleeding and had some
scabbing, was caused, as Mother claimed, by wiping saliva from his mouth.
      Dr. Nienow opined that it was likely that all of Y.M.’s injuries were
caused by the same mechanism, i.e., forced flexion-extension such as from


                                       8
violent shaking or repeated slamming. She believed that Y.M.’s injuries
could not have been caused by any prior accidental trauma. Given the
timeline information and Y.M.’s injuries, she concluded Y.M was injured at
the daycare between 9:10 a.m. and about 2:45 p.m. when he began seizing.
Traumatic brain injury that causes axonal shear injury, cytotoxic edema, and
subdural hemorrhages is severe and would have an immediate onset of
symptoms. Thus, if Y.M. had suffered his skull fracture previously while in
his father’s care, Y.M. would have been really sick (e.g., lethargy or
unconsciousness) such that a regular caregiver would have known something
was wrong. Because Y.M. did not have severe symptoms prior to March 14,
2019, and had only an upper respiratory infection with a fever, cough, and
runny nose the prior week (and which symptoms had subsided by March 14),
Dr. Nienow believed Y.M.’s traumatic brain injuries were sustained on March
14 at Mother’s daycare. Dr. Nienow stated that traumatic brain injuries that
cause subdural hemorrhages always result in immediate symptoms.
      Dr. Nienow reviewed the photograph of Y.M. that Mother sent to Y.M.’s
mother at 9:10 a.m. on March 14 and noted that Y.M. was sitting up
unassisted and did not appear to be in pain. She stated that if Y.M. had the
axonal injury at that time, he would not have been awake, alert, and able to
sit unassisted. After his March 14 seizures, Y.M. could not sit unassisted for
two months. Contrary to Mother’s assertion, Y.M. was not developmentally
delayed. Furthermore, Mother’s various descriptions of Y.M.’s behavior (e.g.,
quiet, did not eat much, etc.) before the seizures began did not depict
anything abnormal for him. Dr. Nienow further concluded, with reasonable
medical certainty, that Y.M.’s postseizure symptoms were not consistent with
being shaken by an adult before he was dropped off at daycare on March 14.




                                        9
      Agency social worker Koski testified she was concerned that if Mother
were left untreated, she would hurt other children. She recommended a plan
of family maintenance services for H.T.’s family because he and his siblings
had, to date, been safe in the family home. She stated court supervision was
necessary to ensure the parents participated in a child abuse parenting
group. Koski testified that it was possible that a highly stressed person could
snap and abuse a child. She did not believe that Mother and Father would
ever admit responsibility for Y.M.’s injuries. Koski believed that the risk to
H.T.’s siblings was less than the risk to H.T. because he was young,
nonverbal, had no contact with mandated reporters, and his parents were
untreated. The fact that H.T. and his siblings had lived injury-free with
parents for six months did not change her opinion.
      Father testified and denied that he or Mother physically disciplined
their children or the daycare children. Although he admitted he did not know
whether Mother injured Y.M. while he was out of the home, he insisted
Mother would never injure a child. He testified that on March 14, 2019,
there were six children at their daycare, all of whom were five years old or
younger. He stated that Y.M. was a sick baby and not active like the other
children, although he never told Detective Johnson that. Father testified
that he had never seen Y.M. sit unassisted.
      Dr. Grogan testified as an expert pediatric orthopedist for Mother.
After reviewing Y.M.’s imaging scans and other records, but without
examining him, Dr. Grogan opined that Y.M.’s injuries were caused by more
than one event, but disagreed with Dr. Nienow that all of his injuries likely
occurred on March 14, 2019. He believed that Y.M.’s skull fracture was old
and that it was possible that a child could suffer a head injury that causes
bleeding, which eventually presents as an “acute on chronic subdural”


                                      10
hemorrhage, which he explained meant that some blood is of recent onset and
some has been present for some time. He opined that Y.M.’s subdural
hemorrhage in his lumbar spine was not associated with his compression
fracture. He also believed that Y.M.’s spinal fracture was old because when
vertebrae are crushed, they bleed and edema fluid is visible, but no edema
fluid was visible on Y.M.’s MRI. He estimated that Y.M. suffered the
vertebra compression fracture four to six weeks prior to March 14. He
further opined that an occipital fracture could occur if a child were dropped
by an adult onto a concrete sidewalk, but it is difficult to determine when a
skull fracture occurred. He opined that when a child suffers a skull or
vertebrae compression fracture, the child would cry, but then become
consolable.
      Dr. Grogan further testified that it was possible for a child to suffer a
head injury causing bleeding and be depicted as sitting up as Y.M. was in the
photograph. The first outward manifestation of such an injury would be
seizures, but it was possible for multiple days to pass before a seizure
occurred. He did not see any indications of an axonal shear injury on Y.M.’s
MRI, such as a lot of edema fluid near the base of his brain as he would have
expected, but he could not rule out an axonal shear injury.
      Although he agreed with Dr. Nienow that Y.M. suffered a severe
traumatic brain injury, he disagreed that a great deal of force was required to
inflict that injury. He believed a theory called Second Impact Syndrome
could explain Y.M.’s symptoms. He explained that if Y.M. had suffered an
earlier brain injury as he believed had occurred, his brain was then sensitized
to additional trauma later. Nevertheless, an intentional force would have
been required for the type of brain injury Y.M. suffered, such as bouncing his
head on the ground or a jarring acceleration and deceleration. Dr. Grogan


                                       11
believed that it could have taken up to 12 hours, but more likely between six
to eight hours after that event, for the blood to collect in Y.M.’s brain and
cause seizures.
      Detective Johnson testified that he had completed his investigation of
Y.M.’s injuries. His investigation led to Mother as the cause of Y.M.’s
injuries. Mother did not tell him she had a recording of a telephone
conversation with Y.M.’s mother until an interview in her attorney’s office six
days after the incident. Although she had her phone with her, she did not
play that recording for him. Because Mother did not provide him with a list
of the children who were in her home on March 14, 2019, he was unable to
interview any of those children. Although he had obtained Mother’s phone
through a search warrant, he had not yet been able to review it. After its
contents were downloaded, he tried to listen to the phone’s recordings, but
was unable to hear them.
      Mother testified that she obtained from cloud storage her audio
recordings that were originally on her cell phone and then forwarded them to
her attorney. Those recordings were made in February 2019, which was
before Y.M. had his seizures on March 14.
      In rebuttal, Dr. Nienow testified that Second Impact Syndrome was a
very controversial theory that specifically applied to adolescent athletes.
That theory could not be extrapolated to an infant. She disagreed with Dr.
Grogan that a lack of bone marrow edema indicated that a spinal
compression fracture had to be old. She also disagreed with him that there
was “acute on chronic” blood in Y.M.’s spinal column. The subdural
hemorrhage in Y.M.’s spinal column was all one color (i.e., bright white) and
one age, indicating that it was acute. Dr. Grogan was also incorrect to state
that the blood in Y.M.’s spinal column could have come from his brain


                                       12
hemorrhage. If Dr. Grogan were correct, she would have expected to see
blood along Y.M.’s spine all the way down to where the hemorrhage was seen,
but she did not see any.
      After considering the evidence and arguments of counsel, the juvenile
court found the allegations in H.T.’s petition to be true, but it dismissed his
siblings’ petitions. The court found that H.T. was at substantial risk of
serious physical harm inflicted nonaccidentally because he was nonverbal
and young and because Y.M. was very seriously injured. The court stated:
         “There was a traumatic injury [to Y.M.], and I would make
         this finding because of [the] immediate onset of symptoms
         when I look at the evidence as a whole. Something bad
         happened that day that I believe caused [Mother] to lose
         her composure, and something bad happened to [Y.M.].
         The child almost died.”

The court noted that Y.M. was generally healthy when dropped off at
daycare, and the photograph taken of him on March 14, 2019, showed that he
was not in any distress. The court gave greater credence to the opinions of
Dr. Nienow, especially since many of Dr. Grogan’s opinions were qualified
with words such as “may have,” “might be,” or “could be.” The court found
there were two different events involving two different mechanisms that
caused Y.M.’s injuries. It found that the evidence strongly supported Dr.
Nienow’s theory of Y.M.’s axonal shear injury. The court rejected Dr.
Grogan’s theory that Second Impact Syndrome explained Y.M.’s injuries. The
court noted that both Dr. Nienow and Dr. Grogan agreed that Y.M.’s brain
injury occurred six to eight hours before his seizures began, which range
placed its occurrence more likely less than eight hours before his seizures
began. It found that Y.M.’s brain injury was not inflicted before he was
dropped off at daycare, because he was in a coma for 10 days after his
seizures began and the photograph of him that morning was not consistent

                                       13
with a brain injury occurring before he was dropped off that day. Also, the
court noted that it had listened to the recording of Mother’s telephone
conversation with Y.M.’s mother that occurred before March 14 and described
that conversation as jovial with laughing and bantering and without any
discussion of Y.M.’s father as being an abuser. Accordingly, the court ordered
that it had jurisdiction over H.T. pursuant to section 300, subdivision (a) and
declared him a dependent of the court pursuant to section 360, subdivision
(d).
       In making its dispositional ruling, the court weighed the evidence
showing that Y.M. had almost died from injuries inflicted by Mother against
the evidence showing that H.T. and his siblings had been okay in the family
home for a year since that incident. The court ordered that H.T. remain
placed with his parents and ordered that Mother undergo a culturally
appropriate psychological evaluation. The court stated that it was not
inclined to order Mother to participate in individual therapy or a child abuse
class because it doubted Mother would ever admit responsibility for Y.M.’s
injuries. The court explained that he allowed the children to remain with the
parents over the past year because he trusted Father. It stated the family
“appears to be functioning well.” The court indicated that if the children
remain safe, it would later terminate jurisdiction. The court then set a
review hearing for June 2, 2020. Both Mother and Father filed timely notices
of appeal challenging the court’s jurisdictional and dispositional findings.
                                 DISCUSSION
                                        I
       Substantial Evidence Supports the Court’s Jurisdictional Finding
       Mother, joined by Father, contends that the juvenile court erred by
finding it had jurisdiction over H.T. because there is insufficient evidence to


                                       14
support a finding H.T. was at a substantial risk of physical harm from
Mother or Father.
                                        A
      As a preliminary matter, we note that on October 23, 2020, appellate
counsel for Father submitted a letter informing this court she had learned
that the juvenile court had terminated its jurisdiction over H.T. on or about
September 29, 2020. However, counsel did not file a request for judicial
notice of, or otherwise submit a copy of, any such order, stating that her
attempts to obtain a copy of the order had been unsuccessful. Father’s
counsel argues that, assuming arguendo the juvenile court issued an order
terminating its jurisdiction over H.T., we should nevertheless exercise our
discretion to address the merits of his challenge to the jurisdictional order
despite the general rule regarding mootness of an appeal. (See, e.g., In re
N.S. (2016) 245 Cal.App.4th 53, 58-59; In re J.K. (2009) 174 Cal.App.4th
1426, 1431 (J.K.).) Likewise, in her reply brief, Mother argues that despite
the court’s apparent termination of jurisdiction, we should nevertheless
address the merits of her challenge to its jurisdictional order. Although the
record on appeal does not include a copy of an order of the juvenile court
terminating its jurisdiction over H.T., assuming arguendo that the court has
so terminated its jurisdiction over H.T., we nevertheless exercise our
discretion to review the merits of its jurisdictional order because it could
adversely affect Mother and/or Father in the future in matters other than
H.T.’s dependency case (e.g., their business or careers). (Cf. J.K., at
pp. 1431-1432.)
                                        B
      “ ‘A dependency proceeding under section 300 is essentially a bifurcated
proceeding.’ [Citation.] First, the court must determine whether the minor is


                                       15
within any of the descriptions set out in section 300 and therefore subject to
its jurisdiction.” (In re Stephen W. (1990) 221 Cal.App.3d 629, 645.) Section
300, subdivision (a) provides that a child is within the jurisdiction of the
juvenile court and may be adjudged a dependent child of the court if “[t]he
child has suffered, or there is a substantial risk that the child will suffer,
serious physical harm inflicted nonaccidentally upon the child by the child’s
parent . . . .” Section 300, subdivision (a) further provides that “a court may
find there is a substantial risk of serious future injury based on the manner
in which a less serious injury was inflicted, a history of repeated inflictions of
injuries on the child or the child’s siblings, or a combination of these and
other actions by the parent . . . that indicate the child is at risk of serious
physical harm.” (Italics added.)
      A section 300 petitioner has the burden to prove by a preponderance of
the evidence that the child is subject to the court’s jurisdiction. (§ 355, subd.
(a); In re Brison C. (2000) 81 Cal.App.4th 1373, 1379.) Under section 300, the
court considers the circumstances at the time of the jurisdictional hearing in
determining whether the child is at risk of harm. (In re Nicholas B. (2001) 88
Cal.App.4th 1126, 1134.) “A juvenile court need not wait until a child is
seriously abused or injured before it takes jurisdiction under section 300,
subdivision (a), and the court may consider past events in deciding whether a
child currently needs its protection.” (In re Isabella F. (2014) 226
Cal.App.4th 128, 138 (Isabella F.).) Also, a court may make a finding of
jurisdiction over a child if the actions of either parent bring the child within
the provisions of section 300, subdivision (a). (In re P.A. (2007) 155
Cal.App.4th 1197, 1212.)
      On appeal, we review the record for substantial evidence to support the
juvenile court’s section 300 jurisdictional findings. (Isabella F., supra, 226


                                         16
Cal.App.4th at p. 137.) In so doing, we consider the entire record, view the
evidence and draw all reasonable inferences therefrom in favor of the
prevailing party, and then affirm the order if substantial evidence supports
the court’s findings. (Id. at pp. 137-138; In re Shelley J. (1998) 68
Cal.App.4th 322, 329 (Shelley J.).) Substantial evidence does not mean “any”
evidence, but only that evidence which is reasonable, credible, and of solid
value. (In re Ricardo L. (2003) 109 Cal.App.4th 552, 564.) We do not
consider the credibility of the witnesses or reweigh the evidence. (Isabella F.,
at p. 138.) A finding is supported by substantial evidence if a trier of fact
could reasonably make that finding in light of the entire record. (In re
Savannah M. (2005) 131 Cal.App.4th 1387, 1393-1394.) We must affirm an
order that is supported by substantial evidence even if other evidence, or
other inferences from the evidence, would have supported a contrary finding.
(In re N.M. (2011) 197 Cal.App.4th 159, 168 (N.M.).) On appeal, the parent
has the burden to show there is insufficient evidence to support the juvenile
court’s order. (Ibid.)
                                        C
      Based on our review of the record on appeal, we conclude there is
substantial evidence to support the juvenile court’s finding that it had
jurisdiction over H.T. pursuant to section 300, subdivision (a). First, the
evidence strongly supports a finding that Mother nonaccidentally inflicted
serious, and nearly fatal, physical injuries on Y.M. while in her care. In a
photograph taken by Mother and sent to Y.M.’s mother at about 9:10 a.m. on
March 14, 2019, Y.M. was sitting up unassisted and appeared to be fine. The
court found Dr. Nienow to be credible and gave her testimony more weight
than Dr. Grogan’s testimony. Based on Dr. Nienow’s testimony, the court
could reasonably find that if Y.M. had suffered his serious brain trauma and


                                       17
other injuries prior to being dropped off at Mother’s daycare, he would have
been crying and in severe pain and would not have been able to sit unassisted
and appear fine as shown in the photograph. Furthermore, Dr. Nienow
testified that neither Y.M.’s illness the previous week nor his father’s possible
dropping him the prior month (as Mother claimed) could have caused Y.M.’s
serious, near-fatal injuries or the seizures that he began suffering at 2:45
p.m. that day. Dr. Nienow testified that a traumatic brain injury severe
enough to cause an axonal shear injury, cytotoxic edema, and intracranial
hemorrhages would have an immediate onset of symptoms, including
unconsciousness. Most importantly, Dr. Nienow opined that, with reasonable
medical certainty, Y.M.’s injuries were the result of physical abuse inflicted
while he was at Mother’s daycare on March 14 and, specifically, between 9:10
a.m. and 2:45 p.m. that day. Because the undisputed evidence showed that
Father was not at home shortly before or at the time of Y.M.’s seizures, the
court reasonably inferred that Mother had physically abused Y.M., causing
his serious, near-fatal injuries.
      Second, given its finding that Mother physically abused Y.M. and
caused his serious, near-fatal injuries, the court could further reasonably find
that a preponderance of the evidence showed that Mother posed a substantial
risk to H.T. of serious physical harm inflicted nonaccidentally. (§ 300, subd.
(a).) The court expressly noted that H.T. and his siblings had been safely
cared for by their parents in the family home during the one-year period
preceding its jurisdictional finding. Despite the apparent absence of any
physical abuse of H.T. or his siblings during that period, the court could
reasonably find that Mother nevertheless posed a substantial risk to H.T.
from the time of the dependency petition filing through the date of its
jurisdictional finding. Throughout H.T.’s dependency proceedings, Mother


                                       18
continued to deny she had injured Y.M. and had received little, if any,
treatment or services that would address whatever problems that may have
caused her to injure Y.M. and that might potentially cause her to injure other
infants, such as H.T., in the future. Likewise, Father continued to deny that
Mother had injured Y.M. and had received no treatment or services.
Furthermore, Koski testified that she remained concerned that H.T.
continued to be at high risk of serious physical harm inflicted by Mother. She
testified that a person who could snap and inflict severe injuries, such as
those suffered by Y.M., could abuse another child. In particular, Koski noted
that H.T., like Y.M., was very young, nonverbal, and had no contact with
mandated reporters. The court expressly found that H.T. was at substantial
risk of serious physical harm inflicted nonaccidentally because he was
nonverbal and young and because Y.M. was very seriously injured. In
opposition, Mother and Father did not present any expert opinion testimony
that they no longer posed a substantial risk of serious physical harm to H.T.
Given the evidence showing that Mother physically abused Y.M. and caused
his serious, near-fatal injuries and Koski’s testimony that H.T. was at
substantial risk of serious physical injury, we conclude that the court could
reasonably find that Mother posed a substantial risk to H.T. of serious
physical harm inflicted nonaccidentally. (§ 300, subd. (a).)
      Mother, joined by Father, cites certain evidence, and inferences
therefrom, that could have supported a contrary finding by the court.
However, in so doing, they misconstrue and/or misapply the substantial
evidence standard that we apply in reviewing the court’s jurisdictional
findings. (Isabella F., supra, 226 Cal.App.4th at pp. 137-138; Shelley J.,
supra, 68 Cal.App.4th at p. 329.) As stated ante, we must affirm an order
that is supported by substantial evidence even if other evidence or other


                                      19
inferences therefrom would have supported a contrary finding. (N.M., supra,
197 Cal.App.4th at p. 168.) Furthermore, it is not our function on appeal to
consider the credibility of the witnesses or reweigh the evidence. (Isabella F.,
supra, 226 Cal.App.4th at p. 138.) Accordingly, the reliance by Mother and
Father on Dr. Grogan’s opinions, including his suggestions that Y.M.’s
injuries or seizures could be explained by a previous dropping or highchair
accident or by the theory of Second Impact Syndrome, which suggested
explanations were not accepted by the juvenile court, do not show there is

insufficient evidence to support the court’s jurisdictional findings.6 In
particular, to the extent they argue there is evidence showing that Y.M.’s
father dropped Y.M. during the month prior to his seizures and may have
caused his skull fracture or that Y.M. had been ill the prior week, the court
reasonably found that evidence did not refute Dr. Nienow’s opinions that
Y.M.’s injuries were nonaccidentally inflicted at Mother’s daycare on March
14, 2019, and not at any time prior thereto.
      Likewise, Mother’s and Father’s citation of evidence showing that they
had not physically abused H.T. or his siblings during the pendency of H.T.’s
dependency case does not show there is insufficient evidence to support the
court’s finding that H.T. nevertheless remained at substantial risk of serious
physical harm by Mother at the time of its jurisdictional order. The fact that
H.T. had not been physically abused by Mother during his dependency
proceedings does not, in and of itself, prove such physical abuse could not
recur such that H.T. was no longer at substantial risk of serious physical


6      In particular, the court presumably accepted Dr. Nienow’s testimony
that it was “a little bit implausible” that a highchair accident caused Y.M.’s
injuries. Furthermore, Mother told the Agency that Y.M. had not suffered
any accidents or falls (e.g., fall from a highchair) at her daycare on March 14,
2019, and did not tell it that she had placed Y.M. in a highchair that day.
                                       20
harm.7 (In re I.J. (2013) 56 Cal.4th 766, 773 [§ 300 “does not require that a
child actually be abused or neglected” and therefore “court need not wait
until a child is seriously abused or injured to assume jurisdiction”]; In re R.V.
(2012) 208 Cal.App.4th 837, 843 [same]; cf. In re C.V. (2017) 15 Cal.App.5th
566, 572 [three-month-old child was not at substantial risk of serious physical
harm because he was incapable of reaching or accessing unloaded shotgun
that his parents stored in backpack wedged between mattress and bedroom
wall and incident was unlikely to recur].)
      As noted ante, throughout H.T.’s dependency proceedings, Mother
denied that she had injured Y.M. Also, Mother had received little, if any,
treatment or services that would address whatever problems she may have
that caused her to injure Y.M. and may potentially cause her to injure other
infants or young children, such as H.T., in the future. Likewise, although the
court believed H.T. would be safe while Father was present in the home,
Father was not always in the home, continued to deny that Mother had
injured Y.M., and had received no treatment or services. The court could
reasonably infer that given the parents’ continued denial that Mother
inflicted serious injuries on Y.M., there remained a substantial risk to H.T.
that Mother could inflict serious physical injuries on him. As Koski testified,


7       Contrary to Mother’s apparent assertion, we conclude that In re A.G.
(2013) 220 Cal.App.4th 675 is factually inapposite to this case because the
court here found that Mother had inflicted serious, near-fatal injuries on
Y.M. and she continued to deny inflicting those injuries and had received
little, if any, services to address what, if any, problems caused her to
physically abuse Y.M. Therefore, In re A.G. does not persuade us to reach a
contrary conclusion. Likewise, none of the other cases cited by Mother are
factually apposite to this case or otherwise persuade us to reach a contrary
conclusion. (See, e.g., In re Rebecca C. (2014) 228 Cal.App.4th 720, 727; In re
David M. (2005) 134 Cal.App.4th 822, 829-830; In re J.N. (2010) 181
Cal.App.4th 1010, 1026.)
                                       21
H.T. continued to be at high risk of serious physical harm inflicted by Mother,
noting that H.T., like Y.M., was very young, nonverbal, and had no contact
with mandated reporters. Contrary to Mother’s and Father’s assertion, the
fact that H.T. was about two and one-half years old at the time of the court’s
jurisdictional order and Y.M. was a seven-month-old infant at the time he
was physically abused by Mother, does not show there is insufficient evidence
to support the court’s finding that H.T. was at substantial risk of serious
physical injury inflicted by Mother. Furthermore, Mother’s and Father’s
citation to Mother’s educational and professional background and the
testimony of her character witnesses does not prove that she could not pose a
substantial risk of inflicting serious physical harm on H.T. in the future.
                                       II
       Substantial Evidence Supports the Court’s Dispositional Order
      Mother, joined by Father, contends the juvenile court abused its
discretion by issuing a dispositional order requiring Mother to undergo a
psychological evaluation.
                                       A
      As a preliminary matter, we again note that on October 23, 2020,
Father’s appellate counsel submitted a letter informing this court she had
learned that the juvenile court had terminated its jurisdiction over H.T. on or
about September 29, 2020. However, counsel did not file a request for
judicial notice of, or otherwise submit a copy of, any such order. In Mother’s
reply brief, she notes the court’s apparent termination of jurisdiction and
concedes that her contention that the dispositional order is erroneous is now
moot. We accept her concession, which we presume is joined by Father, and
agree that their challenge of the court’s dispositional order is moot because
we cannot now provide any effective relief. (Cf. N.S., supra, 245 Cal.App.4th


                                       22
at pp. 58-59; J.K., supra, 174 Cal.App.4th at p. 1431.) Therefore, we need not
address the merits of this contention.
                                         B
      Assuming arguendo that the court has terminated its jurisdiction over
H.T. and that its dispositional order could adversely affect Mother in the
future in matters other than H.T.’s dependency case or is otherwise not moot
(cf. J.K., supra, 174 Cal.App.4th at pp. 1431-1432), we nevertheless conclude
the court did not abuse its discretion by ordering Mother to undergo a
psychological evaluation.
      After a juvenile court finds that it has jurisdiction over a child and
declares a child a dependent of the court, it has discretion to issue a
dispositional order based on its determination of what services the child and
family may need to be free of court supervision. (§ 362, subd. (a); In re
Anthony Q. (2016) 5 Cal.App.5th 336, 345-346.) Section 362, subdivision (a)
provides that a court “may make any and all reasonable orders for the care,
supervision, custody, conduct, maintenance, and support of the child . . . .”
Accordingly, a court has broad discretion in issuing a dispositional order
based on its determination of a child’s best interests, including ordering case
plan services, such as a plan of family maintenance. (See, e.g., In re Briana
V. (2015) 236 Cal.App.4th 297, 311-312 (Briana V.); In re J.P. (2017) 14
Cal.App.5th 616, 625-626 (J.P.).) In particular, the court may “direct any
reasonable orders to the parents” of the child “as the court deems necessary
and proper.” (§ 362, subd. (d).) For example, after a court finds it has
jurisdiction over a child, the court may order a psychological evaluation to
ascertain the cause and extent of any mental illness suffered by a parent that
may have led to a child’s dependency. (Cf. Laurie S. v. Superior Court (1994)




                                         23
26 Cal.App.4th 195, 202-203 (Laurie S.).) “The psychological evaluation is an
‘information-gathering tool.’ ” (Id. at p. 202.)
      On appeal, we apply the abuse of discretion standard in reviewing a
juvenile court’s dispositional order regarding family maintenance services.
(Briana V., supra, 236 Cal.App.4th at pp. 311-312; J.P., supra, 14
Cal.App.5th at pp. 625-626.) In applying the abuse of discretion standard of
review, we will not disturb a court’s exercise of discretion unless it exceeds
the bounds of reason and makes an arbitrary, capricious, or patently absurd
determination. (In re Stephanie M. (1994) 7 Cal.4th 295, 318-319 (Stephanie
M.); In re Raymundo B. (1988) 203 Cal.App.3d 1447, 1456.) Accordingly,
when two or more inferences can reasonably be deduced from the facts, we
cannot substitute our decision for that of the juvenile court. (Stephanie M., at
p. 319.)
      Based on our review of the record, we conclude the court did not abuse
its discretion by ordering Mother to undergo a psychological evaluation.
Although the evidence showed, as the court found, that Mother caused Y.M.’s
injuries, there was little, if any, evidence showing what prompted Mother to
do so. Therefore, after assuming jurisdiction over H.T., because his parents
had theretofore declined voluntary services offered to them, the court
reasonably sought further information regarding what caused Mother to
injure Y.M. and, more importantly, what, if any, treatment could be offered
her so that she would no longer pose a substantial risk of serious physical
harm to H.T. In seeking such information, the court reasonably ordered that
Mother undergo a psychological evaluation, as an information-gathering tool,
to ascertain the cause and extent of any mental illness from which she may
suffer or any other treatable factors that may have caused her to physically
abuse, and inflict near-fatal injuries on, Y.M., in order to give the court


                                        24
information on which it could base future specific orders for treatment or
other services such that she would no longer pose a substantial risk of serious
physical harm to H.T. (Cf. Laurie S., supra, 26 Cal.App.4th at pp. 202-203.)
By so ordering Mother to undergo a psychological evaluation, we conclude the
court did not abuse its discretion. (Stephanie M., supra, 7 Cal.4th at pp. 318-
319; Briana V., supra, 236 Cal.App.4th at pp. 311-312; J.P., supra, 14
Cal.App.5th at pp. 625-626; cf. Laurie S., at pp. 202-203.)
      Mother and Father have not carried their burden on appeal to show
otherwise. Contrary to their apparent assertion, the fact that the court did
not initially order specific family maintenance services in its dispositional
order, did not preclude it from inquiring further into the genesis of why
Mother physically abused Y.M. and what specific family maintenance
services, if any, could be offered to Mother that could protect H.T. from the
substantial risk of serious physical harm that she posed to him. Even in the
absence of any evidence at the time of the dispositional hearing showing that
Mother had a mental illness, the court could nevertheless reasonably seek
evidence of any such illness or other causation factors as part of its
information-gathering process in determining what family maintenance
services were in H.T.’s best interests. Contrary to Mother’s and Father’s
assertion, the court was not required to dismiss the petition and/or terminate
its jurisdiction simply because it did not have such evidence at the
dispositional hearing.




                                       25
                               DISPOSITION
    The orders are affirmed.



                                             McCONNELL, P. J.


WE CONCUR:


HUFFMAN, J.


GUERRERO, J.




                                   26